--------------------------------------------------------------------------------

NOTE AMENDMENT AGREEMENT

            THIS NOTE AMENDMENT AGREEMENT (this “Agreement”) is made and entered
into as of, but not necessarily on, the 1st day of November, 2014 (the
“Effective Date”), among Arkanova Energy Corporation, a Nevada corporation (the
“Parent”), Arkanova Acquisition Corporation, a Nevada corporation and
wholly-owned subsidiary of the Parent (the “Company”), and Aton Select Funds
Limited (the “Investor”).

Background

            A.        The Company is currently indebted to the Investor in the
principal amount of US$11,811,025.00 under that certain amended and restated
secured promissory note from the Company to Investor entered into as of February
6, 2013, as amended November 15th, 2013 (the “Note”);

            B.        The Company, Investor and the Parent have reached an
agreement whereby:

  (i)

the maturity date under the Note shall be extended from December 31, 2015 to
December 31, 2016 (the “Extension”),

        (ii)

the current outstanding accrued interest under the Note equal to US$677,836.40
shall be added to the principal amount of the Note (the “Added Interest”),

        (iii)

the Investor shall loan to the Company an additional US$2,475,000.00 (the
“Additional Loan Amount”) such that the outstanding balance under the Note
(including the Added Interest) equals US$14,963,861.40 (the “Amended Principal
Amount”), and

        (iv)

Section 4 of the Note with respect to payment of interest in shares of common
stock of the Parent be deleted and Section 5 of the Note be amended accordingly,
therefore, removing the ability to pay interest in shares of common stock of the
Parent (the “Interest Payment Amendment”); and

            C.        The Company, the Parent and the Investor now desire to
formalize the terms and conditions of the Extension, Amended Principal Amount
and Interest Payment Amendment.

Terms and Conditions

            In consideration of the mutual promises made herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

            1.        The Extension. At the Effective Date, the Investor shall
extend the Note maturity date to December 31, 2016. The Extension shall be
evidenced by this Agreement to be appended to the Note.

            2.        Amended Principal Amount. At the Effective Date, the
Investor shall increase the outstanding balance of its loan to the Company under
the Note from US$11,811,025.00 to US$14,963,861.40 (including the Added
Interest) by wire transfer to the account of the Company at its bank in Austin,
Texas, the Additional Loan Amount of US$2,475,000.00. The Amended Principal
Amount shall be evidenced by this Agreement to be appended to the Note.

--------------------------------------------------------------------------------

- 2 -

            3.        Interest Payment Amendment. At the Effective Date, Section
4 of the Note with respect to payment of interest in shares of common stock of
the Parent shall be deleted and Section 5 of the Note shall be amended
accordingly, therefore, removing the ability to pay interest in shares of common
stock of the Parent. The Interest Payment Amendment shall be evidenced by this
Agreement to be appended to the Note.

            4.        General. The Note will be deemed to be amended in all
manners and respects in order to give full force and effect to this Agreement
and, in all other respects, the Note will remain unchanged and in full force and
effect.

            5.        Counterparts. This Agreement may be executed in multiple
counterparts and all counterparts taken together shall be deemed to constitute
one and the same document. This Agreement may be executed and delivered by
facsimile or electronic transmission.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

ARKANOVA ACQUISITION CORPORATION

 

 

  By: “Pierre Mulacek”     Pierre Mulacek, President

 

ARKANOVA ENERGY CORPORATION

 

 

  By: “Pierre Mulacek”     Pierre Mulacek, President

 

ATON SELECT FUNDS LIMITED

 

 

  By: “David Dawes”     David Dawes, Director


--------------------------------------------------------------------------------